Citation Nr: 0314332	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a major depressive disorder from October 10, 1999 to July 
21, 2002. 

2.  Entitlement to a compensable rating for the major 
depressive disorder as of July 22, 2002.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran served on active duty from August 1997 to October 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA)-which granted service connection for a major 
depressive disorder and assigned an initial 10 percent rating 
effective from October 10, 1999.  The RO denied an additional 
claim for service connection for hypertension-but more 
recently, in June 2000, granted this claim

The veteran underwent a VA examination in November 2001 and, 
after considering the results of it and the other evidence of 
record, the RO reduced the rating for his major depressive 
disorder from 10 percent to 0 percent (i.e., noncompensable), 
effective July 22, 2002.  So the issues currently before the 
Board are whether he is entitled to an initial rating higher 
than 10 percent for the period immediately preceding that 
reduction, and whether he is entitled to a compensable rating 
as of that date.

In his March 2000 substantive appeal, on VA Form 9, the 
veteran requested a Travel Board hearing before a Veterans 
Law Judge (VLJ).  But in July 2000, the veteran cancelled 
that hearing and indicated he wanted a hearing before a 
local hearing officer at the RO, instead.  He said has 
submitted an additional statement in August 2000 canceling 
his RO hearing, too.  See 38 C.F.R. § 20.704 (2002).

Since the veteran timely appealed the initial 10 percent 
rating assigned for his major depressive disorder, just after 
establishing his entitlement to service connection for this 
condition, the Board must consider his claim in this context.  
This, in turn, requires determining whether he is entitled to 
a "staged" rating to compensate him for times since filing 
his claim when his major depressive disorder may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  And 
to reflect this consideration, the issues on appeal are as 
stated.



REMAND

The veteran alleges that his major depressive disorder is 
more severely disabling than rated-either prior to or as of 
July 22, 2002.

After a preliminary review of the record on appeal, the Board 
notices that the veteran has not been duly apprised of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new law has 
been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  So he must 
be notified of this new law as it relates to his particular 
appeal, including insofar as what specific evidence he is 
responsible for obtaining and submitting, himself, and what 
evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Moreover, while the veteran underwent VA psychiatric 
examinations in August 1999 and November 2001, he apparently 
since has received additional treatment for his major 
depressive disorder.  So to ensure that the duty to assist 
him has been fulfilled, he should be reexamined after 
obtaining his most recent treatment records.  See 38 U.S.C. 
§ 5103A(d).



Accordingly, this case hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of the 
veteran's entitlement to higher ratings 
for his major depressive disorder.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, 
will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles, 16 Vet. App. 
at 373-75; Quartuccio, 16 Vet. App 
at 186-87.

2.  The RO should contact the veteran and 
ask whether he has received treatment for 
his major depressive disorder since 
January 2003.  If so, after obtaining the 
necessary releases, the RO should contact 
the named medical providers, VA as well 
as non-VA, and request copies of all 
previously unobtained medical records.  
Any and all VA treatment records not 
already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  



3.  The veteran should then be scheduled 
for a VA psychiatric examination to 
obtain a medical opinion concerning 
current severity of his major depressive 
disorder.  The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner to become 
familiar with the veteran's pertinent 
medical history.  The examiner should 
indicate the degree of social and 
industrial impairment the veteran has as 
a result of his major depressive 
disorder, according to the applicable 
rating criteria, and should provide a 
Global Assessment of Functioning (GAF) 
score with an explanation of what it 
means.  The examiner must discuss the 
rationale for his/her medical opinion.

4.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination, have been 
conducted and completed in full.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  
38 C.F.R. § 4.2 (2002) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  The RO should readjudicate the 
veteran's claim for an initial rating 
higher than 10 percent for his 
major depressive disorder from October 
10, 1999 to July 21, 2002, and his 
entitlement to a compensable rating as of 
July 22, 2002.  This must include 
consideration of the holding in Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  
If the determination remains unfavorable 
to the veteran, he and his representative 
must be furnished an appropriate 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


